DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “wherein the protective layer comprises a polypeptide comprising a protective layer material configured to selectively bind to the oxide surface over the nitride surface” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Although Kuroda discloses, a method to distinguish a silicon oxide from a silicon nitride wherein a first polypeptide bonds specifically to silicon oxide and does not bond to silicon nitride and/or provides a second polypeptide bonds specifically to silicon nitride and does not bond to silicon oxide (abstract), Kuroda is not explicit whether the polypeptide can be applied to form a protective layer during selective etching of source/drain contact hole to form self-aligned contacts. Applicant’s related arguments are persuasive. Therefore, it would not have been obvious to apply teaching of Kuroda to Bouche during selective etching of source/drain contact hole to disclose wherein a protective layer comprising a polypeptide selectively binds to the oxide surface above the source/drain contact holes in combination with other limitation as claimed. 
With respect to claim 16, the prior art made of record does not disclose or suggest either alone or in combination “wherein a protective layer comprising a polypeptide selectively binds to the oxide surface above the source/drain contact holes” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Similar to as explained above, it would not have been obvious to combine Kuroda with Bouche to teach the above limitation in combination with additional limitation as claimed. Applicant’s related arguments are persuasive.
Applicant’s amendment to claim 16 overcomes claim objection as set forth in previous office action. Hence associated objection to claim 16-20 is hereby withdrawn.
Applicant’s amendment to claim 1 overcomes 112(b) issue as set forth in previous office action. Hence associated 112(b) rejections of claims 1-15 are hereby withdrawn. Claims 19-20 are cancelled and therefore associated 112(b) rejections of claims 19-20 as set forth in previous office e action are moot.
Claims 2-15 are allowed being dependent on claim 1.
Claims 17-18 are allowed being dependent on claim 16.
The closest prior of records are Bouche et al. (US 2015/0311082 A1) and KURODA et al. (WO2012090789A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813         

/KHAJA AHMAD/Primary Examiner, Art Unit 2813